          Case 1:10-cr-00863-AKH Document 229 Filed 07/01/20 Page 1 of 5



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
 UNITED STATES OF AMERICA,                                       :   ORDER DENYING MOTION
                                                                 :   FOR RELEASE
              -against-                                          :
                                                                 :   10 Cr. 863 (AKH)
 PATRICK DARGE,                                                  :
                                                                 :
                                          Defendant.             :
                                                                 :
 --------------------------------------------------------------- x
ALVIN K. HELLERSTEIN, U.S.D.J.:
                 In May 2012, Defendant Patrick Darge pled guilty pursuant to a plea agreement

with the government to one count of using a firearm in connection with a drug trafficking crime

in violation of 18 U.S.C. § 924(j)(1); two counts of murder in connection with a drug trafficking

crime in violation of 21 U.S.C. § 841(e)(1)(A) and 18 U.S.C. § 2; and one count of committing a

murder for hire in violation of 18 U.S.C. § 1958. See ECF Nos. 191, 192. I sentenced Darge to

30 years’ imprisonment, to be followed by a five-year term of supervised release. ECF No. 192.

Darge has served around nine and one-half years of his sentence, and is presently scheduled to be

released in 2036. Now before the Court is Darge’s motion, dated June 8, 2020, and filed on ECF

June 17, 2020, seeking to be released on home confinement under 18 U.S.C. § 3582(c). See ECF

No. 225. The government opposes. See ECF No. 228. Darge’s motion is denied.

                 Section 3582 of Title 18 of the U.S. Code permits a court to reduce a term of

imprisonment after considering the 18 U.S.C. § 3553(a) factors and finding that “extraordinary

and compelling reasons warrant such a reduction” and “a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The relevant

policy statement provides that a reduction is allowed if “[e]xtraordinary and compelling reasons

warrant the reduction” and “defendant is not a danger to the safety of any other person or to the
         Case 1:10-cr-00863-AKH Document 229 Filed 07/01/20 Page 2 of 5



community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. So far as is pertinent here,

the Application Notes to that policy statement provide that a defendant can make a showing of an

“extraordinary and compelling reason” by demonstrating severe medical infirmity as follows:

       (A) Medical Condition of the Defendant.–––

               (i) The defendant is suffering from a terminal illness (i.e., a serious
               and advanced illness with an end of life trajectory). A specific
               prognosis of life expectancy (i.e., a probability of death within a
               specific time period) is not required. Examples include metastatic
               solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
               organ disease, and advanced dementia.

               (ii) The defendant is–––

                      (I) suffering from a serious physical or medical
                      condition,

                      (II) suffering from a serious functional or cognitive
                      impairment, or

                      (III) experiencing deteriorating physical or mental
                      health because of the aging process,

               that substantially diminishes the ability of the defendant to provide
               selfcare within the environment of a correctional facility and from
               which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1. Darge “bears the burden of proving that he is entitled to

relief under 18 U.S.C. § 3582.” United States v. Garcia, No. 18 Cr. 802, 2020 WL 2468091, at

*2 (S.D.NY. May 13, 2020); accord United States v. Ebbers, 432 F.Supp.3d 421, 426 (S.D.N.Y.

2020) (citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

               Reducing Darge’s sentence is not warranted here for three independent reasons:

First, Darge is a danger to the community and as such a reduction would be inconsistent with the

Sentencing Commission’s policy statements. Second, a reduction would be inconsistent with the

factors set forth in Section 3553(a). Third, Darge has not demonstrated that he suffers from any



                                                  2
         Case 1:10-cr-00863-AKH Document 229 Filed 07/01/20 Page 3 of 5



condition or conditions known to exacerbate the threat of COVID-19, or that otherwise rises to a

condition that diminishes his ability to receive care in prison, and accordingly has failed to meet

his burden of stating an extraordinary and compelling reason for his release.

               I begin with the third reason, because it is the most straightforward. Darge claims

that he should be released because he suffers from both “bronchitis” and “allergies.” The Center

for Disease Control (“CDC”) lists “chronic bronchitis” as a condition known to increase the risk

of COVID-19 complications, see Center for Disease Control and Prevention, People of Any Age

with Underlying Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.c

dc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html

(updated June 25, 2020), Darge’s medical records indicate that he suffered from acute bronchitis

in 2014, but does not otherwise suffer from chronic bronchitis. See ECF No. 228, Ex. 3 (sealed)

at 146-47. Neither acute bronchitis nor allergies are listed as COVID-19 risks by the CDC and

Darge has provided no evidence that his prior case of bronchitis or allergies are independently

severe enough to rise to a the level of “substantially diminish[ing] the ability of the defendant to

provide selfcare within the environment of a correctional facility and from which he … is not

expected to recover,” U.S.S.G. § 1B1.13, Application Note 1, particularly considering the fact

that Darge is only 47 years old and the fact that there are presently no active cases of COVID-19

in Darge’s correctional unit. See United States v. Gileno, --- F.Supp.3d ---, 2020 WL 1307108,

at *3-4 (denying compassionate release to defendant with anxiety, high blood pressure, asthma,

and “allergies”); United States v. Batista, No. 19 Cr. 2, 2020 WL 3249233, at *3 (S.D.N.Y. June

16, 2020) (“According to the [CDC], adults aged 65 years or older .. may be at higher risk for a

severe illness from COVID-19.”).



                                                  3
         Case 1:10-cr-00863-AKH Document 229 Filed 07/01/20 Page 4 of 5



               Next, the policy statement. Simply put, Darge is a danger to the community.

Darge was convicted of a brutal double-murder, committed in connection with a large-scale drug

transaction, and carried out by Darge in his capacity as a hit-man. See Trial Testimony of Darge,

ECF No. 92, at 246, et seq. Nor was this violent incident Darge’s first foray into crime. Darge

had previously been convicted of attempted kidnapping in connection with drug-related activity

and selling crack cocaine and heroin. See ECF No. 94, at 354; United States v. Patrick Darge, et

al., No. 02 Cr. 1474. No extended discussion is needed to explain how or why a criminal history

that includes both murder (achieved by firing guns in a public space) and attempted kidnapping

suggests that Darge poses a substantial risk to the community. See, e.g., United States v. Butler,

19 Cr. 834, 2020 WL 1689778, at *2 (Apr. 7, 2020) (denying compassionate release and finding

the defendant a danger to community where defendant “brandished or fired gunshots in public

spaces” and defendant’s “criminal records reflect[] a pattern of violent and dangerous conduct”);

United States v. Martinez, No. 12 Cr. 862, 2020 WL 2079542, at *2-3 (S.D.N.Y. Apr. 30, 2020)

(denying compassionate where defendant was “alleged to have engaged in a violent [] shootout

… which resulted in the death of a [victim]” and defendant’s “criminal records reflects a pattern

of dangerous conduct”).

               Last, the Section 3553(a) factors. Reducing Darge’s sentence would not “reflect

the seriousness of the offense,” “promote respect for the law,” “provide just punishment,” or, for

the reasons outlined in the preceding paragraph, “protect the public from further crimes.” 18

U.S.C. § 3553(a). Murder-for-hire is as serious as serious gets. But there’s more: Darge did not

commit this murder alone; he enlisted the help of his cousin, which led to that cousin receiving a

life sentence. See ECF No. 197, at 35 (“I feel that you did something that was very bad in taking

two people’s lives, but enlisting others to help you as well.”). Further, that Darge has served just



                                                 4
         Case 1:10-cr-00863-AKH Document 229 Filed 07/01/20 Page 5 of 5



nine or ten years of his thirty-year sentence makes sentence reduction all the more unwise. One

does not promote respect for the law, or deter future crimes, by cutting a murder sentence by

well over one-half. See, e.g., United States v. Seshan, No. 14 Cr. 620, 2020 WL 2215458, at *4

(S.D.N.Y. May 6, 2020) (denying motion for compassionate release where, inter alia, defendant

had served only a small portion of the overall sentence); United States v. Walter, No. 18 Cr. 834,

2020 WL 1892063, at *3 (S.D.N.Y. Apr. 16, 2020) (same); Butler, 2020 WL 1689778, at *3

(same); United States v. Ramos, No. 14 Cr. 484, 2020 WL 1685812, at *2 (S.D.N.Y. Apr. 7,

2020) (same).

                In sum, the motion for release is denied (ECF No. 225). The Clerk is hereby

directed to close the motion.

                SO ORDERED.

Dated:          July 1, 2020                            _____________/s/______________
                New York, New York                          ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                5
